 
Exhibit 10.8
Confidential Treatment Requested by Capital Trust, Inc.
 
PLEDGE AND SECURITY AGREEMENT
 


This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of March 16, 2009
by CAPITAL TRUST, INC., a Maryland corporation (the “Pledgor”), for the benefit
of WESTLB AG, NEW YORK BRANCH, as collateral agent on behalf of the lenders
party to the Credit Agreement (as hereinafter defined) (in such capacity,
together with its successors in such capacity, the “Collateral Agent”).
 
RECITALS
 
A.           The Pledgor, the Collateral Agent and certain other lenders
(collectively, “Lenders”) are parties to that certain Amended and Restated
Credit Agreement, dated as of the date hereof (as may be further amended or
modified, collectively, the “Credit Agreement”).
 
B.           For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Pledgor has agreed to pledge and grant, and,
pursuant to this Agreement, does hereby pledge and grant, a first priority
security interest in the Collateral (as defined below) as security for the
Obligations.
 
Accordingly, the parties hereto agree as follows:
 
Section 1.               Definitions.
 
“Certificated Securities” shall mean the Pledged Securities identified on
Schedule 2 attached hereto.
 
“Collateral” shall have the meaning ascribed thereto in Section 2 hereof.
 
“Obligations” shall have the meaning ascribed thereto in the Credit Agreement.
 
“Pledged Securities” shall mean the assets as described on Schedule 1 attached
hereto.
 
“Secured Parties” shall have the meaning ascribed thereto in the Credit
Agreement.
 
“Securities Account Control Agreement” shall mean that certain Securities
Account Control Agreement in respect of account number 725839.1 held with the
Securities Intermediary, among the Pledgor, the Collateral Agent and the
Securities Intermediary, dated as of the date hereof.
 
“Securities Account” shall have the meaning ascribed thereto in the Credit
Agreement.
 
“Securities Intermediary” shall mean Bank of America, National Association
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Rights” means all voting and other rights and remedies in respect of
any of the Pledged Securities, and all securities, interest or other
distributions and any other right or property which the Pledgor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
replacement for, in substitution for or in exchange for any of the Pledged
Securities, in which the Pledgor now has or hereafter acquires any right.
 
“UCC-1 Financing Statements” shall mean the UCC-1 Financing Statements filed to
perfect the security interests granted herein.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.
 
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Credit Agreement.
 
Section 2.               Pledge and Delivery of Collateral.
 
2.1           The Pledge.  As security for the prompt payment in full when due
of the Obligations, the Pledgor hereby pledges, assigns and grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Pledgor’s right, title and interest in the following property
wherever located (all being collectively referred to herein as “Collateral”):
 
(i)           all Pledged Securities;
 
(ii)          the Securities Account, all “financial assets” (as defined in the
Uniform Commercial Code) and cash credited to the Securities Account;
 
(iii)         all “investment property”, “instruments”, “general intangibles”,
“accounts”, “chattel paper” and “supporting obligations” (each, as defined in
the Uniform Commercial Code) and all Securities Rights, in each case, relating
to or constituting any and all of the foregoing set forth in items (i) and (ii)
of this Section 2.1; and
 
(iv)         any and all interest on, and proceeds (including, without
limitation, condemnation proceeds) of, any and all of the foregoing set forth in
items (i) through (iii) of this Section 2.1;
 
in each case whether now owned or hereafter acquired, now existing or hereafter
created and wherever located.
 
2.2           Delivery of the Collateral.  All Pledged Securities (including
without limitation, all Certificated Securities), shall be credited to and held
at all times in the Securities Account on behalf of the Collateral Agent for the
benefit of the Secured Parties, and evidence of such credit and holding shall be
delivered to the Collateral Agent from the Securities Intermediary.
 
Section 3.               Representations and Warranties.  The Pledgor represents
and warrants as of the date hereof that:
 
(a)           The execution and delivery of this Agreement and the performance
of the obligations hereunder (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any Person, except such as have been obtained or made and are in full force
and effect, (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Pledgor or any order
of any Governmental Authority, and (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Pledgor or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Pledgor or any of its Subsidiaries;
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Schedule I sets forth an accurate description of the Pledged
Securities.  The Pledgor has not assigned, pledged or otherwise conveyed or
encumbered the Collateral to any other Person other than the Collateral Agent
under this Agreement, and the Pledgor is the record and beneficial owner of, and
has good and marketable title to, the Collateral free and clear of any and all
Liens or options in favor of, or claims of, any other Person, except the Lien
created by this Agreement;
 
(c)           the provisions of this Agreement are effective to create in favor
of the Collateral Agent a valid security interest in all right, title and
interest of the Pledgor in, to and under the Collateral;
 
(d)           upon receipt by the Securities Intermediary of the Pledged
Securities pursuant to Section 2.2 of this Agreement, by virtue of this
Agreement and the Control Agreement, the Lien granted pursuant to this Agreement
will constitute a valid, perfected first-priority Lien on the Collateral,
enforceable as such against all creditors of the Pledgor and any persons
purporting to purchase any of such Collateral;
 
(e)           the principal place of business and chief executive office of the
Pledgor is 410 Park Avenue, 14th Floor, New York, New York 10022-9442; and
 
(f)           the exact legal name of the Pledgor is Capital Trust, Inc.
 
Section 4.               Covenants.  In furtherance of the grant of the pledge
and security interest pursuant to Section 2 hereof, the Pledgor hereby agrees
with the Collateral Agent, for the benefit of the Secured Parties, as follows:
 
4.1           Delivery and Other Perfection.  The Pledgor shall, and hereby
authorizes the Collateral Agent to, give, execute, deliver, file and/or record
any financing statement, notice, instrument, document, agreement or other papers
that may be necessary (in the reasonable judgment of the Collateral Agent) to
create, preserve or perfect the security interest granted pursuant hereto or,
upon the occurrence and during the continuance of an Event of Default, to enable
the Collateral Agent to exercise and enforce its rights hereunder with respect
to such pledge and security interest, including, without limitation, causing any
or all of the Collateral to be transferred of record into the name of the
Collateral Agent or its nominee.  The Pledgor hereby authorizes the Collateral
Agent to file any financing statement or continuation statement without the
signature of the Pledgor to the extent permitted by law.
 
4.2           Sale of Collateral; Liens.  Without the prior written consent of
the Collateral Agent, the Pledgor shall not, directly or indirectly, except as
otherwise permitted by this Agreement (i) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Collateral, or
(ii) create, incur, authorize or permit to exist any Lien or option in favor of,
or any claim of any Person with respect to, any of the Collateral, or any
interest therein, except for the Lien provided for by this Agreement.  The
Pledgor shall defend the right, title and interest of the Collateral Agent in
and to the Collateral against the claims and demands of all persons whomsoever.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3           Use of Collateral.  The Pledgor will not remove any Collateral
from the Securities Account once such Collateral is credited thereto, except
Distributions (as defined in the Control Agreement) in accordance with the terms
of the Control Agreement.
 
4.4           Pledged Securities.
 
(a)           So long as no Event of Default has occurred and is continuing
Pledgor shall have the right to receive any payments with respect to any Pledged
Securities and apply such payments on its own account and to its benefit.
 
(b)           So long as no Event of Default has occurred and is continuing, all
payments received by the Pledgor with respect to the Collateral shall be
deposited directly into the Securities Account or such other account as
designated by the Pledgor and, absent any Event of Default, shall be swept to
Debtor’s account at the Securities Intermediary within two (2) Business Days.
 
(c)           The Pledgor will not make or agree to make any discount, credit or
other reduction in the original amount owing on any Pledged Securities or accept
in satisfaction of any Pledged Securities less than the original amount thereof.
 
(d)           Except as otherwise provided in this Security Agreement, the
Pledgor will collect and enforce, at the Pledgor’s sole expense, all amounts due
or hereafter due to the Pledgor under the Pledged Securities.
 
(e)           If to the knowledge of the Pledgor, any dispute, setoff, claim,
counterclaim or defense exists or has been asserted or threatened with respect
to any Pledged Securities, the Pledgor will promptly disclose such fact to the
Collateral Agent in writing, electronic or otherwise.
 
4.5           Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name.  The Pledgor will:
 
(a)           preserve its existence and corporate structure as in effect on the
Restatement Effective Date;
 
(b)           not change its jurisdiction of organization;
 
(c)           not maintain its place of business (if it has only one) or its
chief executive office (if it has more than one place of business) at a location
other than the location specified in the Credit Agreement; and
 
(d)           not change its name or its mailing address;
 
unless, in each such case, the Pledgor shall have given the Collateral Agent not
less than thirty (30) days’ prior written notice of such event or occurrence and
the Collateral Agent shall have either (x) reasonably determined that such event
or occurrence will not adversely affect the validity, perfection or priority of
the Collateral Agent’s security interest in the Collateral, or (y) taken such
steps (with the cooperation of such Pledgor to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Collateral Agent’s security interest in the
Collateral owned by the Pledgor.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 5.               Events of Default, Remedies, etc.  During the period
during which an Event of Default shall have occurred and be continuing, in
addition to the rights and remedies set forth in the Credit Agreement:
 
(a)           The Collateral Agent, for the benefit of the Secured Parties, in
addition to the rights and remedies set forth in the Credit Agreement, shall
have all of the rights and remedies with respect to the Collateral of a secured
party under the Uniform Commercial Code (whether or not said Uniform Commercial
Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Collateral
Agent, for the benefit of the Secured Parties, were the sole and absolute owner
thereof (and the Pledgor agrees to take all such action as may be appropriate to
give effect to such right);
 
(b)           The Collateral Agent in its discretion may, in its name or in the
name of the Pledgor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so;
 
(c)           The Collateral Agent may, upon ten (10) days’ prior written notice
to the Pledgor of the time and place (which notice the Pledgor acknowledges as
reasonable and sufficient), with respect to the Collateral or any part thereof
which shall then be or shall thereafter come into the possession, custody or
control of the Collateral Agent or any of its agents, sell, assign or otherwise
dispose of all or any part of such Collateral, at such place or places as the
Collateral Agent deems best, and for cash or on credit or for future delivery,
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of time or place thereof (except such notice
as is required above or by applicable statute and cannot be waived) and the
Collateral Agent or anyone else may be the purchaser, assignee or recipient of
any or all of the Collateral so disposed of at any public sale (or, to the
extent permitted by law, at any private sale), and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of the Pledgor, any such
demand, notice or right and equity being hereby expressly waived and
released.  Unless prohibited by applicable law, the Collateral Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned;
 
(d)           If the Collateral Agent shall so request in writing, the Pledgor
agrees to execute and deliver to the Collateral Agent appropriate payment
direction and other orders and documents to provide for all Collateral,
including without limitation any amounts in the Securities Account, to be
applied as directed by the Collateral Agent in its sole discretion.  The
foregoing authorization and instructions are irrevocable and may not be modified
in any manner other than by the Collateral Agent sending to the Pledgor a notice
terminating such authorization and direction;
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           The Collateral Agent may exercise all rights, powers and
privileges to the same extent as the Pledgor is entitled to exercise such
rights, powers and privileges with respect to the Pledged Securities;
 
(f)           Except as required applicable law, the Collateral Agent shall not
be required to take steps necessary to preserve any rights against prior parties
to any of the Collateral;
 
(g)           In enforcing any rights hereunder, the Collateral Agent shall not
be required to resort to any particular security, right or remedy through
foreclosure or otherwise or to proceed in any particular order of priority, or
otherwise act or refrain from acting, and, to the extent permitted by law, the
Pledgor hereby waives and releases any right to a marshaling of assets or a sale
in inverse order of alienation;
 
(h)           The Collateral Agent may register any or all of the Pledged
Securities in the name of the Collateral Agent or its nominee without any
further consent of the Pledgor;
 
(i)            The Collateral Agent or its nominee at any time, without notice,
to exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Collateral owned by the Pledgor or any part thereof,
and to receive all interest and distributions in respect of such Collateral;
 
(j)            The Pledgor shall assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
specified by the Collateral Agent;
 
(k)           The Collateral Agent may at any time, by giving the Pledgor
written notice, elect to require that the Pledged Securities be paid directly to
the Collateral Agent for the benefit of the Secured Parties.  In such event, the
Pledgor shall, and shall permit the Collateral Agent to, promptly notify the
obligors under the Pledged Securities of the Collateral Agent’s interest therein
and direct such obligors to make payment of all amounts then or thereafter due
under such Pledged Securities directly to the Collateral Agent.  Upon receipt of
any such notice from the Collateral Agent, the Pledgor shall thereafter hold in
trust for the Collateral Agent, on behalf of the Secured Parties, all amounts
and proceeds received by it with respect to the Pledged Securities and other
Collateral and immediately and at all times thereafter deliver to the Collateral
Agent all such amounts and proceeds in the same form as so received, whether by
cash, check, draft or otherwise, with any necessary endorsements;
 
(l)            The Collateral Agent may require all cash proceeds of the
Collateral to be deposited in a special non-interest bearing cash collateral
account with the Collateral Agent and held there as security for the
Obligations.  The Pledgor shall not have any control whatsoever over said cash
collateral account.  The Collateral Agent may (and shall, at the direction of
the Required Lenders), from time to time, apply the collected balances in said
cash collateral account to the payment of the Obligations whether or not the
Obligations shall then be due; and
 
 
6

--------------------------------------------------------------------------------

 
 
(m)           The Collateral Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
The proceeds of each collection, sale or other disposition under this Section 5
shall be applied by the Collateral Agent to the Obligations pursuant to Section
6 hereof.
 
Section 6.              Application of Proceeds.  Except as otherwise herein
expressly provided, the proceeds of any collection, sale or other realization of
all or any part of the Collateral pursuant hereto, and any other cash at the
time held by the Collateral Agent under this Section 4, shall be applied by the
Collateral Agent:
 
(i)           First, to the payment of the actual and out-of-pocket costs and
expenses of such collection, sale or other realization, including, without
limitation, reasonable out of pocket costs and expenses of the Collateral Agent
and the fees and expenses of its agents and counsel, and all expenses, and
advances made or incurred by the Collateral Agent in connection therewith;
 
(ii)           Next, to the payment in full of the Obligations; and
 
(iii)           Finally, to the payment to the Pledgor, or its successors or
assigns, or as a court of competent jurisdiction may direct, of any surplus then
remaining.
 
As used in this Section 6, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of, the
Collateral.
 
Section 7.              Attorney in Fact.  Without limiting any rights or powers
granted by this Agreement to the Collateral Agent, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall be
deemed appointed, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, the attorney-in-fact of the Pledgor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instruments which the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof.  Without limiting the generality of
the foregoing, so long as the Collateral Agent shall be entitled under this
Section 7 to make collections in respect of the Collateral, the Collateral Agent
shall have the right and power to receive, endorse and collect all checks made
payable to the order of the Pledgor representing any payment in respect of the
Collateral or any part thereof and to give full discharge for the same.
 
Section 8.              Termination.  When the Obligations shall have been
indefeasibly paid in full in cash, and the Credit Agreement has terminated, the
Collateral Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever any remaining Collateral and money received in respect thereof, to or
on the order of the Pledgor.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 9.              Further Assurances.  The Pledgor agrees that, from time
to time upon the written request of the Collateral Agent, the Pledgor will
execute and deliver such further documents and do such other acts and things as
the Collateral Agent may reasonably request in order fully to effect the
purposes of this Agreement. Without limiting the foregoing, on or before March
31, 2009, the Pledgor shall deliver to the Collateral Agent executed transfer
documents under each indenture or other document governing the securities
constituting Collateral, undated and endorsed “in blank”, as reasonably
requested by the Collateral Agent.
 
Section 10.            Additional Agreements Concerning UCC’s.  The Pledgor
authorizes the Collateral Agent to file UCC-1 Financing Statements describing
the Collateral and for purposes of perfecting the security interest in the
Collateral granted by the Pledgor to the Collateral Agent pursuant to this
Agreement.
 
Section 11.             Miscellaneous.
 
11.1          No Waiver.  No failure or delay by the Collateral Agent or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.
 
11.2           Governing Law; Jurisdiction; Consent to Service of Process.  This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.  The provisions set forth in Section 9.09(b), (c) and (d) of
the Credit Agreement with respect to consent to jurisdiction and service of
process are hereby incorporated herein and made applicable hereto, mutatis
mutandis.
 
11.3           Notices.  All notices, consents, approvals and requests required
or permitted hereunder shall be given in the manner and to the addresses set
forth in Section 9.01 of the Credit Agreement.
 
11.4           Waivers, etc.  No waiver of any provision of this Agreement or
consent to any departure by the Pledgor therefrom shall in any event be
effective unless the same shall be permitted in writing by the Pledgor and the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, no action or inaction by the Collateral Agent shall
be construed as a waiver of any Default or Event of Default, regardless of
whether the Collateral Agent or any Lender may have had notice or knowledge of
such Default or Event of Default at the time.
 
11.5           Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns of the Collateral Agent, except that the
Pledgor may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent (and any
attempted assignment or transfer by the Pledgor without such consent shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, and, to the extent expressly
contemplated hereby, the Secured Parties and the Related Parties of each of the
Collateral Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
11.6           Indemnification.  Without limiting the provisions of Section 9.03
of the Credit Agreement, the Pledgor shall indemnify the Collateral Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all actual losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder, (ii) relating to
or arising out of the acts or omissions of the Pledgor under this Agreement,
(iii) resulting from the ownership of or lien on any Collateral, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
 
11.7           Taxes and Expenses.  Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Pledgor, together with interest and penalties, if
any, subject to Pledgor’s right to contest such taxes pursuant to Section 5.04
of the Credit Agreement.  The Pledgor shall reimburse the Collateral Agent for
any and all reasonable out-of-pocket expenses (including reasonable attorneys’,
auditors’ and accountants’ fees) paid or incurred by the Collateral Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the administration,
collection, preservation or sale of the Collateral.  Any and all costs and
expenses incurred by the Pledgor in the performance of actions required pursuant
to the terms hereof shall be borne solely by the Pledgor.
 
11.8           Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
11.9           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
it shall have been executed by the Collateral Agent and when the Collateral
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
11.10         Trial by Jury.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
11.11         Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
11.12         Secured Party Performance of Pledgor’s Obligations.  Without
having any obligation to do so, the Collateral Agent may perform or pay any
obligation which the Pledgor has agreed to perform or pay in this Agreement and
the Pledgor shall reimburse the Collateral Agent for any reasonable amounts paid
by the Collateral Agent pursuant to this Section 11.12.  The Pledgor’s
obligation to reimburse the Collateral Agent pursuant to the preceding sentence
shall be an Obligation payable on demand.
 
11.13         Collateral Agent.  WestLB AG, New York Branch has been appointed
Collateral Agent for the Secured Parties hereunder pursuant to Article VIII of
the Credit Agreement.  It is expressly understood and agreed by the parties to
this Security Agreement that any authority conferred upon the Collateral Agent
hereunder is subject to the terms of the delegation of authority made by the
Secured Parties to the Collateral Agent pursuant to the Credit Agreement, and
that the Collateral Agent has agreed to act (and any successor Collateral Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII.  Any successor Collateral Agent appointed pursuant to Article VIII
of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Collateral Agent hereunder.
 
[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

                  PLEDGOR          
CAPITAL TRUST, INC., a Maryland corporation
         
 
By:
/s/ Geoffrey G. Jervis       Name:  Geoffrey G. Jervis       Title:  Chief
Financial Officer          

 
 
S-1

--------------------------------------------------------------------------------

 
 

  COLLATERAL AGENT           
WESTLB AG, NEW YORK BRANCH
         
 
By:
/s/ Christian Reuhmer       Name:  Christian Reuhmer       Title:  Managing
Director  

       
 
By:
/s/ Petra Beckert       Name:  Petra Beckert       Title:  Executive Director  
       

 
 
S-2

--------------------------------------------------------------------------------

 
 
Schedule 1
 

        
Face Value
Class
 
Cusip
 
Original
 
Current
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
             
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
             
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
             
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]

 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 


Schedule 2
 

       
Face Value
Class
 
Cusip
 
Original
 
Current
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
             
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
             
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
             
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]
[***]
 
[***]
 
[***]
 
[***]

 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.


 